DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March, 2022 has been entered. 

Election/Restrictions
Applicants elected SEQ ID 5 without traverse and attenuation of pulmonary expression of inflammatory markers with traverse in the reply filed on 21 May, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 12 July, 2019.
In the response of 5 Nov, 2021, applicants amended their claims to no longer read on their elected species.

Claims Status
Claims 1, 4, 5, 8-10, 21-27, and 29-32 are pending.
Claims 31 and 32 are new.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8-10, and 2-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant has amended claim 1 to require that the patient not have alveolar edema prior to administration.  While applicant has not pointed to support for this amendment, the disclosure discusses alveolar edema only in an example of systemic inflammation (not the other conditions of claim 1), and it is measured after administration.  This is not support for restricting the patient population to those that have no significant alveolar edema at time of treatment.  Thus, this limitation constitutes new matter.
In addition, claims 29 and 30 require monitoring levels of inflammatory cytokines or enzymes involved in the disorder.  Again, applicant has not pointed to support for this limitation, and the only place where measuring these compounds is the same example discussing alveolar edema, i.e. a model of systemic inflammation.  In addition, only specific cytokines and enzymes (IL-1β, TNF-α, were measured (p14, line 14-20)), although COX-2 and iNOS were measured after sacrifice.  There is no mention of measuring cytokines/enzymes in general.  This does not provide support for monitoring enzymes at all, or for any other cytokines or for disorders other than systemic inflammation.  Thus, these claims constitute new matter.
response to applicant’s arguments
	Applicant argues that the baseline is presumed to be no edema, and that they have support for measuring cytokine levels.
Applicant's arguments filed 16 March, 2022 have been fully considered but they are not persuasive.

Applicant argues that the starting edema value would be no edema.  This gives no information as to the levels of edema just prior to administration of the drug.  Applicant’s argument is, in essence, that this claim limitation should be interpreted as the patient does not have pulmonary edema at some time before treatment, which is broader than the claim was interpreted for examination.
Applicant further argues that they have support for following levels of cytokines and enzymes related to sepsis, pointing to specific enzymes/cytokines measured and stating that a person of skill in the art would know how to test for others.  This indicates that the claims are enabled, not that applicants have written description.  An example where specific compounds were tested for does not provide support for all possible compounds that could be tested for.  Applicant has provided no explanation as to why a person of skill in the art would look at the specific compounds tested for, and would immediately conclude that applicants considered testing for all possible cytokines and enzymes that may be associated with sepsis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Altschule (Chest (1966) 90(6) p895-896) in view of Fischer et al (CA 2785185), Vecellio (Breathe (2006) 2(3) p252-260), and Le Tourneau et al (J. Natl. Canc. Inst. (2009) 101 p708-720).  
Altschule discusses pulmonary edema induced by sepsis (title).  Edema is common in septic shock (p895, 1st column, 2nd paragraph) and is due to an increase in pulmonary capillary permeability (p895, 2nd column, 2nd paragraph).  Various therapies are proposed to treat the condition (p895, 2nd column, 3d paragraph).
The difference between this reference and the instant claims is that this reference does not discuss the peptide treatment of applicants.
Fisher et al discuss therapies for lung disorders involving edema (abstract) in mammals, including humans (p11, 3d paragraph).  The basis for these treatments is activation of ion channels, (p2, 6th paragraph).  The peptides used in the treatment include SEQ IDs 1-7 (p5 and 6), which are identical with SEQ IDs 1-7 of the instant claims.  These can be in the form of a salt (p3, 5th paragraph).  Daily dosages are from 0.0001g (0.1 mg) to 1.5g (1500 mg) or .001 mg/kg to 20 mg/kg (p11, 6th paragraph).  Materials used in a solution comprising chloride ions (i.e. hydrochloride salt, p20, 1st and 2nd paragraphs).  Experiments were run in aqueous medium (p19, 3d paragraph, p20, 1st paragraph, for example).  While Fisher et al does not discuss the various cytokines the treatment will affect, it is the same treatment for a subgenus of the patients that applicants are treating; it will necessarily have the same effect on cytokine levels as found by applicants.  This reference teaches using the peptide of applicant’s claims to treat pulmonary edema.
Vicellio discusses mesh nebulizers (title).  Aerosol inhalation of drugs is the preferred means by which drugs can be administered to the airways, increasing efficiency and limiting toxic effects (p253, 1st column, 1st paragraph).  Nebulizers, which convert a liquid into droplets, can be used for such a purpose (p253, 2nd column, 1st paragraph).  Note that liquids include solutions, and mesh nebulizers are inefficient for suspensions (p259, 1st column, 3d paragraph).  This reference teaches the advantage of inhaled drugs in suspension form, and discusses equipment useful for that purpose.
	Le Tourneau et al teach that the main goal of phase I clinical trials is to establish the dose and dose schedule (abstract).  Several methods are given to optimize these parameters (table 2, p712, top of page).  This reference teaches optimization of dose and dose schedule.
	Therefore, it would be obvious to use the treatment of Fischer et al to treat the pulmonary edema of Alschule, as it is considered non-obvious to combine formulations for the same purpose. The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As Fischer et al discusses a treatment for the condition of Alschule (pulmonary edema), an artisan in this field would attempt this modification with a reasonable expectation of success.
Furthermore, it would be obvious to modify the therapy of Fisher et al to an inhaled dosage method, for the increased drug efficiency and lower side effects, as discussed by Vicellio.  As the reference goes into great detail on the equipment used for this purpose, an artisan in this field would attempt this process with a reasonable expectation of success.
Fischer et al teaches that SEQ ID 5 of applicants can be used to treat the pulmonary edema associated with sepsis discussed by Alschule.  Le Tourneau et al teach optimization of dose and dose schedule.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). Note that Le Tourneau discusses a dose schedule, i.e. when doses are administered, which requires multiple doses.  This is the same treatment for the same condition, so will necessarily have the same effects.  Thus, the combination of references renders obvious claims 21-23.
LeTourneau et al render obvious optimizing the dose, rendering obvious claims 24 and 25.
Fischer et al discuss salts and formulations comprising chloride, rendering obvious claims 26 and 27.
response to applicant’s arguments
	Applicant argues that neither Altschule nor Fischer et al teach a treatment or therapy for sepsis, that none of the cited references discuss attenuation of cytokine levels, and that the term “pharmaceutical composition” implies systemic treatment vs the local treatment of inhalation.
Applicant's arguments filed 16 March, 2022 have been fully considered but they are not persuasive.

The structure of the rejection is that the drug of Fischer et al is used to treat the pulmonary edema that is a component of sepsis, as described by Altschule.  While it is agreed that neither Altschule nor Fischer et al discuss using the peptide to treat sepsis, the combination clearly suggests using the peptide to treat some patients with that disorder.
Applicant argues that none of the cited references discuss levels of cytokines or enzymes.  It is not clear why this is a fatal flaw; as noted in the rejection, this is the same therapy on a subset of the claimed patients, it will necessarily have the same effect.
	It is not clear that pharmaceutical composition implies systemic administration.  The Law Insider web page (https://www.lawinsider.com/dictionary/pharmaceutical-composition) defines a pharmaceutical composition as a mixture of substances suitable for administering to an individual that includes a pharmaceutical agent.  This does not suggest systemic administration, and applicants have not provided an alternative definition in their disclosure.

second rejection
Claims 1, 3, 4, 8-10, 21-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Altschule (Chest (1966) 90(6) p895-896) in view of Fischer et al (CA 2785185, previously cited), Vecellio (Breathe (2006) 2(3) p252-260, previously cited), Singh Bajwa et al (Ann. Med. Health Sci. Res. (2012) 2(2) p180-185), Chaudhry et al (In Vivo (2013) 27(6) p669-684), and Le Tourneau et al (J. Natl. Canc. Inst. (2009) 101 p708-720).  Please note that this rejection is necessitated by amendment.
Altschule discusses pulmonary edema induced by sepsis (title).  Edema is common in septic shock (p895, 1st column, 2nd paragraph) and is due to an increase in pulmonary capillary permeability (p895, 2nd column, 2nd paragraph).  Various therapies are proposed to treat the condition (p895, 2nd column, 3d paragraph).
The difference between this reference and the instant claims is that this reference does not discuss the peptide treatment of applicants.
Fisher et al discuss therapies for lung disorders involving edema (abstract) in mammals, including humans (p11, 3d paragraph).  The basis for these treatments is activation of ion channels, (p2, 6th paragraph).  The peptides used in the treatment include SEQ IDs 1-7 (p5 and 6), which are identical with SEQ IDs 1-7 of the instant claims.  These can be in the form of a salt (p3, 5th paragraph).  Daily dosages are from 0.0001g (0.1 mg) to 1.5g (1500 mg) or .001 mg/kg to 20 mg/kg (p11, 6th paragraph).  Materials used in a solution comprising chloride ions (i.e. hydrochloride salt, p20, 1st and 2nd paragraphs).  Experiments were run in aqueous medium (p19, 3d paragraph, p20, 1st paragraph, for example).  While Fisher et al does not discuss the various cytokines the treatment will affect, it is the same treatment for a subgenus of the patients that applicants are treating; it will necessarily have the same effect on cytokine levels as found by applicants.  This reference teaches using the peptide of applicant’s claims to treat pulmonary edema.
Vicellio discusses mesh nebulizers (title).  Aerosol inhalation of drugs is the preferred means by which drugs can be administered to the airways, increasing efficiency and limiting toxic effects (p253, 1st column, 1st paragraph).  Nebulizers, which convert a liquid into droplets, can be used for such a purpose (p253, 2nd column, 1st paragraph).  Note that liquids include solutions, and mesh nebulizers are inefficient for suspensions (p259, 1st column, 3d paragraph).  This reference teaches the advantage of inhaled drugs in suspension form, and discusses equipment useful for that purpose.
Singh Bajwa et al discuss prevention of postoperative pulmonary edema (title).  This is a well known complication with poorly understood etiology and high mortality (p180, 1st column, 1st paragraph).  Strategies to prevent the disorder to reduce mortality are discussed (abstract).  Note that it is not clear why pulmonary edema from postoperative complications will be less deadly or significantly different than pulmonary edema from sepsis; the difference is the cause of the edema, not the disorder itself.  This reference discusses prevention of pulmonary edema.
Chaudhry et al discuss cytokines in sepsis (title).  A decrease in IL-6 is associated better prognosis, and overproduction of IL-10 is the main predictor of severity and fatal outcome (abstract).  Monitoring a profile of cytokines in patients with sepsis can be very useful in the diagnosis of severity and prediction of mortality (9th page, 4th paragraph, continues to 10th page).  An imbalance between pro and anti-inflammatory cytokines may play an important role in the pathogenesis of sepsis, and monitoring them guide treatment options (17th page, 4th paragraph).  This reference discusses monitoring cytokines during sepsis.
	Le Tourneau et al teach that the main goal of phase I clinical trials is to establish the dose and dose schedule (abstract).  Several methods are given to optimize these parameters (table 2, p712, top of page).  This reference teaches optimization of dose and dose schedule.
	Therefore, it would be obvious to use the treatment of Fischer et al to treat the pulmonary edema of Alschule, as it is considered non-obvious to combine formulations for the same purpose. The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As Fischer et al discusses a treatment for the condition of Alschule (pulmonary edema), an artisan in this field would attempt this modification with a reasonable expectation of success.
Furthermore, it would be obvious to modify the therapy of Fisher et al to an inhaled dosage method, for the increased drug efficiency and lower side effects, as discussed by Vicellio.  As the reference goes into great detail on the equipment used for this purpose, an artisan in this field would attempt this process with a reasonable expectation of success.
In addition, it would be obvious to use the material of Fischer et al prophylactically, as Singh Bajwa et al discuss prevention of pulmonary edema to reduce mortality in a different disorder.  As pulmonary edema lethality would be likely to be similar in different disorders (as it’s the same issue), and Fischer et al clearly teaches that the material will neutralize the cause of the edema, an artisan in this field would attempt this methodology with a reasonable expectation of success.
Finally, it would be obvious to monitor the levels of various cytokines through treatment, as Chaudhry et al teach that this allows for prediction of outcome and can guide treatment.  As the effects of these cytokines are relatively well understood, an artisan in this field would attempt this process with a reasonable expectation of success.
Fischer et al teaches that SEQ ID 5 of applicants can be used to treat the pulmonary edema associated with sepsis discussed by Alschule.  Le Tourneau et al teach optimization of dose and dose schedule.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). Note that Le Tourneau discusses a dose schedule, i.e. when doses are administered, which requires multiple doses.  This is the same treatment for the same condition, so will necessarily have the same effects.  Thus, the combination of references renders obvious claims 21-23.
LeTourneau et al render obvious optimizing the dose, rendering obvious claims 24 and 25.
Fischer et al discuss salts and formulations comprising chloride, rendering obvious claims 26 and 27.
Singh Bajwa et al render obvious prophylactic treatment, rendering obvious claims 1, 4, 5, and 8-10.
Chaudhry et al render obvious monitoring cytokine levels, including IL-6, rendering obvious claims 29-32.
response to applicant’s arguments
	Applicant argues that Fischer et al discusses treatment, not prevention, that there is no evidence that the rejection suggests that pulmonary edema for sepsis will be less dangerous than from surgery, that Singh Bajwa et al does not teach treatment of sepsis, that there is no motivation to include Chaudry et al because genetic predisposition plays a role in the pathology of sepsis and there are other tests, and that Vecellio is too general a reference to render an inhalation dosage method obvious.
Applicant's arguments filed 16 March, 2022 have been fully considered but they are not persuasive.

	Applicant argues that Fischer et al doesn’t teach prevention.  While true, it is not clear why this is a fatal flaw in the rejection; that limitation is made up by Singh Bajwa et al.  
	Applicant argues that there is no reason to expect that pulmonary edema from sepsis will be as dangerous as the same issue in sepsis, and appear to misquote the rationale given in the rejection for support of the argument.  In both cases, the disorder is pulmonary edema.  Applicants do not have an explanation as to why pulmonary edema will be considered dangerous after surgery, but would not be considered a problem in sepsis when it is the same disorder (pulmonary edema) by a person of skill in the art.  
	Applicant argues that a person of skill in the art would not monitor cytokine levels as described by Chaudhry et al, because there is a genetic component and alternative ways to measure disease progression.  It is not clear what the relevance of a genetic component to the disorder is to the use of cytokine levels to measure disease progression.  If a person has some resistance to sepsis, or if they are more likely to have complications due to their genetic background, there is still value in measuring disease progression – the resistant person could have a particularly nasty bug, for example.  It is not clear why the existence of alternative measures renders any other measure non-obvious.  This argument, if taken to its logical conclusion, would indicate that applications would be less likely to have a valid obviousness rejection as more is discovered.  Chaudhry et al explicitly discusses measuring cytokine levels over time to monitor disease progression; that is sufficient to render monitoring cytokine levels obvious.
	Finally, applicant argues that Vicellio is too general a reference to render the limitations directed to inhalation obvious.  This reference clearly discusses the benefits of this form of administration.  This provides a valid rationale for using such a mode of administration in the method rendered obvious by Altschule and Fischer et al.  That is all the specificity needed to render the limitations obvious.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658